In a proceeding for permission to administer medication to a patient without his consent, Maurice M. appeals from an order of the Supreme Court, Kings County (Graham, J.), dated July 3, 2014, which, after a hearing, granted the petition.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The order appealed from expired by its own terms during the pendency of this appeal. Accordingly, this appeal has been rendered academic. Contrary to the appellant’s contention, the appeal does not fall within the exception to the mootness doctrine (see Matter of Anonymous v New York City Health & Hosps. Corp., 70 NY2d 972, 974 [1988]; Matter of Maurice M. [Kinyamu], 125 AD3d 660 [2015]; Matter of Carpeah N. [Mid-Hudson Forensic Psychiatric Ctr.], 77 AD3d 836 [2010]).
Rivera, J.R, Balkin, Dickerson and Hinds-Radix, JJ., concur.